Citation Nr: 0731230	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-03 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for cervical strain, to 
include as secondary to service-connected right shoulder 
tendonitis with mild degenerative joint disease.

2.  Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from September 1972 to 
September 1974, and from October 1978 to October 1983.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Anchorage, 
Alaska, Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board received in July 2007 a response from the appellant 
indicating that he has more information or evidence to submit 
in support of his appeal.  In a handwritten note, he added 
that "I have an [sic] orthopedic appt at the Anchorage VAMC 
concerning the conditions listed on the SSOC."

VA has a duty to obtain all evidence or information in the 
custody of VA or other federal agencies.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  As the appellant reported in 
July 2007 that he has an appointment with a VA Medical Center 
(VAMC), the results of which he wishes VA to consider, and 
these records have not been requested and/or obtained, remand 
is necessary.

Accordingly, the case is REMANDED for the following action:

1.  All records of VA treatment dated 
since May 2006 should be requested and 
associated with the claims folder, 
including any recent treatment records 
from the Anchorage VAMC as reported by 
the appellant.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



